Fourth Court of Appeals
                               San Antonio, Texas
                                    October 27, 2017

                                  No. 04-17-00365-CV

           WELLINGTON INSURANCE COMPANY and Richard Barkumme,
                              Appellants

                                            v.

                                  Victor BANUELOS,
                                        Appellee

                From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2014CVF001922D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding


                                     ORDER
    The appellee’s unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to November 24, 2017.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court